          Case 1:14-cv-02294-JLC Document 121 Filed 06/20/19USDC
                                                              Page 1 of 1
                                                                 SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                               6/20/2019
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BEACON ASSOCS. LLC I, et al,                                   :
                                                               :   ORDER
                           Plaintiffs,                         :
                                                               :   14-CV-2294 (JLC)
                  - against -                                  :
                                                               :
BEACON ASSOCS. MGMT. CORP., et al,                             :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Pursuant to the Court’s telephone conference with Plaintiffs’ counsel and counsel for
Defendants Income Plus and Fastenberg, the Court orders the following limited discovery
schedule as to Defendants’ application for reimbursement of attorneys’ fees: Defendants shall
serve their demand for discovery by June 28, 2019, and Plaintiffs’ response is due by July 29,
2019. The Court also sets the following briefing schedule in connection with Defendants’
application: moving papers shall be filed by September 20, 2019; opposition papers and any
investor submissions shall be filed by November 20, 2019; and reply papers shall be filed by
December 10, 2019.


        SO ORDERED.

Dated: June 20, 2019
       New York, New York
